United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-2935
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                 Cedric A. Lovejoy

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                             Submitted: March 10, 2016
                               Filed: March 15, 2016
                                   [Unpublished]
                                   ____________

Before WOLLMAN, BOWMAN, and MURPHY, Circuit Judges.
                       ____________

PER CURIAM.

       Cedric A. Lovejoy directly appeals the sentence imposed by the district court1
after he pleaded guilty to sexual exploitation of a child. His counsel has moved to

      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri.
withdraw, and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing that the sentence was unreasonable. We conclude that Lovejoy’s appeal
waiver should be enforced and prevents consideration of his claim. See United States
v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de novo review of validity and
applicability of appeal waiver); United States v. Andis, 333 F.3d 886, 889-90 (8th
Cir. 2003) (en banc) (court should enforce appeal waiver and dismiss appeal where
it falls within scope of waiver, plea agreement and waiver were entered into
knowingly and voluntarily, and no miscarriage of justice would result). Having
independently reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), we find
no nonfrivolous issues for appeal.

      According, we dismiss the appeal and we grant counsel’s motion to withdraw.
                     ______________________________




                                        -2-